     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.139 Page 1 of 38
                                                                                1



 1                     UNITED STATES DISTRICT COURT FOR THE

 2                          WESTERN DISTRICT OF MICHIGAN

 3                                 SOUTHERN DIVISION

 4
             UNITED STATES of AMERICA,
 5
                            Plaintiff,              Case No.: 1:19-CR-0025
 6           v

 7           MUSE A. MUSE, MOHAMED S. HAJI,
             and MOHAMUD A. MUSE,
 8
                         Defendants.
 9           _____________________________/

10
         HEARING ON DEFENDANT'S JOINT MOTION TO DETERMINE COUNSEL
11
             BEFORE THE HONORABLE GORDON J. QUIST, FEDERAL JUDGE
12
                 Grand Rapids, Michigan - Thursday, February 28, 2019
13

14

15           APPEARANCES:

16           For the Government:        Clay M. West, Esq.
                                        Christopher M. O'Connor, Esq.
17                                      Assistant United States Attorney
                                        P.O. Box 208
18                                      Grand Rapids, Michigan 49501-0208
                                        (616) 456-2404
19
             For the Defendant          Sharon A. Turek, Esq.
20           Muse A. Muse:              (Via Telephonic)
                                        James Stevenson Fisher, Esq.
21                                      Federal Public Defenders
                                        50 Louis Street, N.W., #300
22                                      Grand Rapids, Michigan 49503
                                        (616) 742-7420
23
             For the Defendant          Mary Chartier-Mittendorf, Esq.
24           Mohamed S. Haji:           125 Ottawa Ave, N.W., Suite 265
                                        Grand Rapids, Michigan 49503
25                                      (616) 888-6800
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.140 Page 2 of 38
                                                                                2



 1           For the Defendant          Richard Zambon, Esq.
             Mohamud A. Muse:           161 Ottawa Ave, N.W. #507
 2                                      Grand Rapids, Michigan 49503
                                        (616) 456-7831
 3
             Reported By:               Annette Blough CRR/CRC/RPR/CSR-5191
 4                                      Certified Shorthand Reporter
                                        (800) 408-0070
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.141 Page 3 of 38
                                                                                3



 1                                     I N D E X

 2           EXAMINATIONS                                                PAGE

 3                          (None)

 4

 5
                                   E X H I B I T S
 6

 7
      Exhibit No.            Description                        Admitted
 8

 9                          (None)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.142 Page 4 of 38
                                                                                     4



 1           Grand Rapids, Michigan.

 2           Thursday, February 28, 2019 - 10:02 a.m.

 3                       THE CLERK:      All rise, please.        The United

 4           States District Court for the Western District of

 5           Michigan is now in session, the Honorable Gordon J.

 6           Quist, District Court presiding.             The Court is in

 7           session.

 8                       THE COURT:      Good morning.       Please be seated.

 9                       MR. ZAMBON:      Good morning.

10                       MS. CHARTIER-MITTENDORF:          Good morning.

11                       MR. CHAMPION:       Good morning.

12                       MS. TUREK:      Good morning.

13                       MR. WEST:     Good morning.

14                       THE COURT:      Before we start I have a request

15           for everyone, please talk directly into the microphone.

16           I understand that Ms. Turek is going to be available, she

17           can hear, and it will help me to hear as well.                 So the

18           other tricky thing is if you want to talk to your clients

19           or you want to have a conversation, on the microphone,

20           like you have here, hit the middle button where it says

21           push, take a look at it there, and then right there, and

22           if you want a private conversation, because then it's

23           blocked off for me.        But if you whisper to your clients

24           and you don't push that, I could hear some.                I'm not sure

25           I could understand it, but I could hear some sound at
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.143 Page 5 of 38
                                                                                         5



 1           least.

 2                       So, with that in mind, we are here in the case

 3           of the United States against Muse Muse.               If I pronounce

 4           these names incorrectly, please excuse me.

 5                       MR. ZAMBON:      Your Honor, the client's last name

 6           is pronounced Musa.

 7                       THE COURT:      Musa?

 8                       MR. ZAMBON:      Yes, Your Honor.

 9                       THE COURT:      Okay, thank you.

10                       Okay.    And then once again, please excuse me,

11           Mohamed Haji is the way I would do it, correct?

12                       MS. CHARTIER-MITTENDORF:          Correct, Your Honor.

13                       THE COURT:      And Mohamud A. Muse.

14                       MR. ZAMBON:      That is correct, Your Honor.

15                       Richard Zambon appearing on behalf of Mr. Muse.

16                       THE COURT:      Talk in the microphone so we can

17           hear you.     Go ahead.

18                       MR. ZAMBON:      Good morning, Your Honor.             Richard

19           Zambon on behalf of the Defendant Mohamud Muse.

20                       THE COURT:      Right now we will go through.

21           Ms. Chartier-Mittendorf will represent Mr. Mohamed Haji

22           and Mr. Zambon right now represents Mohamud Abdikadir

23           Muse and Ms. Turek and Mr. Fisher are here then.

24                       MR. FISHER:      Yes, Your Honor.

25                       THE COURT:      And represents Mr. Muse Muse.             And
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.144 Page 6 of 38
                                                                                   6



 1           Mr. --

 2                       MS. TUREK:      Correct.

 3                       THE COURT: -- Mr. Champion, who has not filed

 4           appearance yet.       What status are you in right now,

 5           Mr. Champion?

 6                       MR. CHAMPION:       Well, Your Honor, I guess that

 7           is going to be determined.           I was ordered to appear --

 8                       THE COURT:      Well, you hadn't filed an

 9           appearance.

10                       MR. CHAMPION:       -- and respond.       So I haven't

11           filed an appearance because nobody signed a consent

12           substitution of counsel, so I'm kind of in limbo.

13                       THE COURT:      Okay.    For the Government then?

14                       MR. WEST:     Good morning, Your Honor.           Clay West

15           for the United States.         With me is Assistant U.S.

16           Attorney Chris O'Connor and the case agent, Paul Dunham.

17                       THE COURT:      What is the case agent's name?

18                       THE WITNESS:      Paul Dunham, FBI Special Agent.

19           P-A-U-L, D-U-N-H-A-M.

20                       THE COURT:      Okay.    Let me just go through where

21           I am on it, which might be a little different from where

22           you all are on it.        But this is a three-count indictment.

23                       Count One charges Defendants with a conspiracy

24           to provide material support to a designated foreign

25           terrorist organization in violation of 18 United States
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.145 Page 7 of 38
                                                                                7



 1           Code Section 2339A(b).

 2                       Count Two charges the Defendants with

 3           attempting to provide material support to a designated

 4           terrorist organization in violation of 18 United States

 5           Code Section 2339B(a)(1).

 6                       Count Three charges Mr. Muse Muse with making a

 7           false statement in a passport application in violation of

 8           18 United States Code Section 1542.

 9                       Counts One and Two, according to my notes,

10           carry a penalty each of up to 20 years in prison plus

11           other penalties; for example, fines, supervised release,

12           et cetera.

13                       And Count Three carries a penalty of up to ten

14           years in prison plus other penalties as I've already

15           mentioned.

16                       The first three lawyers whose names I have

17           read, that would be Mr. Fisher on behalf of the Defendant

18           Muse Muse and Ms. Turek, Ms. Chartier-Mittendorf on

19           behalf of Mr. Haji, and Mr. Zambon on behalf of

20           Mr. Abdikadir, I'm sorry, Muse Muse, were appointed.

21           Ms. Turek is a current Federal Public Defender and the

22           other counsel, Mr. Zambon and/or Ms. Chartier-Mittendorf,

23           are experienced lawyers who are on the Public Defender's

24           role of competent counsel.

25                       And then we received a notice or I received a
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.146 Page 8 of 38
                                                                                   8



 1           notice from the three appointed lawyers that Mr. Champion

 2           wishes to represent all three of the Defendants in the

 3           case.

 4                       Although none of the parties brought it to my

 5           attention, but his desire to represent all three

 6           Defendants implicates Federal Rule of Criminal Procedure

 7           44(c)(2), which reads as follows, which I will read to

 8           you because it puts us right to where we are right now,

 9           even though I don't have an appearance from Mr. Champion.

10                       44(c)(2) reads as follows:           Court's

11           responsibilities in cases of joint representation, which

12           Mr. Champion would like to do apparently, unless he has

13           changed his mind or his clients have, then I'm going to

14           read it:     The Court must promptly inquire about the

15           propriety of joint representation and must personally

16           advise each Defendant of their right to the effective

17           assistance of Counsel, including separate representation.

18           Unless there is good cause to believe no conflict of

19           interest is likely to arise, the Court must take

20           appropriate measures to protect each Defendant's right to

21           counsel.

22                       The Counsel for the Defendants, current Counsel

23           for the Defendants filed a brief which touches on some of

24           these things, including the ruling, that I do not have to

25           allow joint representation of counsel.               I can prohibit
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.147 Page 9 of 38
                                                                                    9



 1           that.    Even though the clients might want it, even though

 2           the Defendants might want it, they don't necessarily get

 3           their wishes, and so that is the purpose of the hearing

 4           that we have right now.

 5                       Fortunately, for me, the Administrative Office

 6           of the United States Courts has a book, a bench book it's

 7           called, and Section 1.08 has a subject called Joint

 8           Representation of Co-Defendants with a whole list of

 9           things that I have to analyze and questions that I have.

10                       And let me find out from Mr. Champion to begin

11           with to see how far we have to go on this.                Otherwise,

12           I'm just going to go through the questions and then have

13           to make a decision.        And the case was brought to my --

14           well, I knew about it before, but the Defendants site

15           that Supreme Court case, and I do not have to grant the

16           Defendant's wishes if I come to the conclusion that there

17           would be, for example, conflicts of interest or that one

18           Defendant could be treated different from another

19           Defendant based on, for example, sentencing guidelines

20           and things like that.

21                       So that's where I am in this whole process.

22                       Now, before I go further, now the Defendants

23           might think that Mr. Champion can be the best lawyer for

24           them, and I'm going to want to hear from you in a minute,

25           Mr. Champion.      He has been in front of -- not me but in
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.148 Page 10 of 38
                                                                                 10



 1           the Western District of Michigan Federal Court five

 2           times.     He has not tried a case here, but he has

 3           represented people who apparently plead guilty and then

 4           represented them through the sentencing phase here.

 5                       The last case was closed in March 2015 when two

 6           cases were resolved on the same day.

 7                       Now, before I get into this whole thing, one of

 8           the things that came to my thought processes is -- and,

 9           Mr. Champion, you can speak to this perhaps -- is because

10           you might have had conversations.             Have you had

11           conversations with these gentlemen?

12                       MR. CHAMPION:       I did travel out to White Cloud

13           to meet with them on Saturday, February 2nd, to have them

14           sign consent forms for substitution of counsel.

15                       THE COURT:      All right.      Yes, I saw those.

16           Those were furnished to me, I think, in the brief filed

17           by the Court-appointed counsel.

18                       One thing that occurred to me, and I might be

19           totally off base, out of range here, and I don't mean to

20           insult anyone, but I've been reading about some of these

21           groups from -- in Africa where women are treated

22           differently.       And I wonder if there is anything that you

23           have been able to detect, Mr. Champion, or anybody else,

24           or they want to speak to, that makes it difficult for the

25           Defendants, any of them, to communicate properly with one
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.149 Page 11 of 38
                                                                                  11



 1           of their Court-appointed attorneys because they are

 2           women?

 3                       MR. CHAMPION:       I've not seen anything like

 4           that.

 5                       THE COURT:      You have not seen anything like

 6           that?

 7                       MR. CHAMPION:       No.

 8                       MS. TUREK:      Your Honor, this is Sharon Turek.

 9           I have not experienced that at all.

10                       THE COURT:      I'm sorry, what did she say?

11                       MS. CHARTIER-MITTENDORF:           She has not

12           experienced it.

13                       THE COURT:      Ms. Chartier-Mittendorf, have you

14           experienced that?

15                       MS. CHARTIER-MITTENDORF:           No, not at all.

16           Mr. Haji and I have been able to communicate just fine.

17                       THE COURT:      Okay.

18                       MS. CHARTIER-MITTENDORF:           We've had no issues

19           in that regard.

20                       THE COURT:      All right.      We are over that, and

21           we don't have to go over that.

22                       MS. CHARTIER-MITTENDORF:           Correct.

23                       THE COURT:      All right.      This is an important

24           case to all the people involved, so I'm going to ask

25           questions of the Defendants and I want each Defendant to
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.150 Page 12 of 38
                                                                                  12



 1           promise to tell me the truth before I ask a question.                I

 2           want to make sure that each of you is competent to answer

 3           the questions, so I'm going to ask you to promise to tell

 4           the truth as I said during this hearing.                And the truth,

 5           I'm not going to get into the facts of the case

 6           particularly, but I want to make sure that each person

 7           here is competent to proceed.

 8                       So, Mr. Muse Muse, do you promise to answer the

 9           question honestly, sir?

10                       MR. MUSE MUSE:        Yes.

11                       THE COURT:      Okay.     Mr. Haji, do you promise to

12           answer the questions honestly and truthfully?

13                       MR. HAJI:      Yes.

14                       THE COURT:      Thank you.

15                       And Mr. Abdikadir -- I'm sorry, too many

16           syllables for my tongue.

17                       MR. ZAMBON:       Your Honor, his name is Mohamud

18           Muse.

19                       THE COURT:      Okay.     Mohamud Muse, do you promise

20           to answer these questions truthfully?

21                       MR. MOHAMUD MUSE:         Yes.

22                       THE COURT:      Thank you.

23                       Starting with Mr. Muse Muse, just a minute, I

24           want to write this down, how old are you, sir?

25                       MR. MUSE MUSE:        I'm 20.
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.151 Page 13 of 38
                                                                                 13



 1                       THE COURT: Twenty.

 2                       How far did you go in school?

 3                       MR. MUSE MUSE:        A semester in college.

 4                       THE COURT:      Okay.       So you're a high school grad

 5           then?

 6                       MR. MUSE MUSE:        Yeah.

 7                       THE COURT:      And you're able to speak English

 8           perfectly?

 9                       MR. MUSE MUSE:        Yes.

10                       THE COURT:      That is pretty obvious.

11                       In the past 24 hours, have you taken any pill,

12           drug, medicine of any kind or had any alcoholic beverage?

13                       MR. MUSE MUSE:        No.

14                       THE COURT:      Now, when is the last time you

15           talked with him, Mr. Champion?

16                       MR. CHAMPION:       Saturday, February 2nd, Your

17           Honor.

18                       THE COURT:      Did he appear competent at that

19           time?

20                       MR. CHAMPION:       He did.

21                       THE COURT:      Mr. Fisher, when did you talk to

22           him?

23                       MR. FISHER:       This morning.

24                       THE COURT:      Did he appear competent at that

25           time?
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.152 Page 14 of 38
                                                                                    14



 1                       MR. FISHER:       Yes, Your Honor.

 2                       THE COURT:      Does the prosecutor have any

 3           question about his competence at this stage?                 You can

 4           just remain seated.

 5                       MR. WEST:      No, Your Honor.

 6                       THE COURT:      Then let's go to Mr. Haji.

 7                       How old are you, Mr. Haji?

 8                       MR. HAJI:      Twenty-six.

 9                       THE COURT:      How far did you get in your

10           education?

11                       MR. HAJI:      Some college.

12                       THE COURT:      So high school diploma?

13                       MR. HAJI:      Yes.

14                       THE COURT:      Okay.     In the past 24 hours, have

15           you had any drug, medicine, or pill of any kind, or drunk

16           any alcoholic beverages?

17                       MR. HAJI:      No.

18                       THE COURT:      Ms. Chartier-Mittendorf, have you

19           been able to talk to him at all recently?

20                       MS. CHARTIER-MITTENDORF:           We have.     We spoke on

21           February 26th and we also spoke this morning.                 I have no

22           issues or concerns about Mr. Haji's competency.

23                       THE COURT:      All right.       Well, then we have, I

24           want to take Mr. Zambon's advice here, Mr. Mohamud Muse?

25                       MR. MOHAMUD MUSE:         Yes.
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.153 Page 15 of 38
                                                                                     15



 1                       THE COURT:      And how far did you get in school,

 2           sir?

 3                       MR. MOHAMUD MUSE:         Some college.

 4                       THE COURT:      Some college.

 5                       You are able to understand and speak English,

 6           obviously; we were having this conversation now?

 7                       MR. MOHAMUD MUSE:         Yes.

 8                       THE COURT:      Have you taken drug, pill,

 9           medicine, or alcoholic beverage in the last 24 hours?

10                       MR. MOHAMUD MUSE:         None.

11                       THE COURT:      Did you -- do each of you

12           understand what we're going to do today then?                 I'm sorry,

13           yes, go ahead, Mr. Muse.

14                       MR. MUSE MUSE:        Yes.

15                       THE COURT:      They are all indicating, yes.

16                       I find each Defendant as competent to proceed

17           today.

18                       I've already explained the seriousness of the

19           charge and the maximum punishment for each count.                   If at

20           any time one of you does not understand something or have

21           any question, consult your lawyer or ask me any question

22           that you want.       I want to make sure that you will

23           understand this.

24                       And the proceedings can be continued to another

25           day if you wish to consult with another lawyer as well.
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.154 Page 16 of 38
                                                                                 16



 1                       The United States Constitution, gentlemen,

 2           gives every Defendant the right to effective assistance

 3           of Counsel.      When one lawyer represents two or more

 4           Defendants in a case, the lawyer may have trouble

 5           representing all of the Defendants with the same

 6           fairness.      This is a conflict of interest that denies the

 7           Defendant the right to effective assistance of Counsel.

 8           Such conflicts are always a potential problem because

 9           different Defendants may have different degrees of

10           involvement or culpability.            Each Defendant has a right

11           to a lawyer who represents only him or her.

12                       So, Mr. Muse, do you understand that?

13                       MR. MUSE MUSE:        Yes.

14                       THE COURT:      Mr. Haji, do you understand that,

15           sir?

16                       MR. HAJI:      Yes.

17                       THE COURT:      And, Mr. Mohamud Muse, do you

18           understand that?

19                       MR. MOHAMUD MUSE:         Yes.

20                       THE COURT:      I'm going to point out now various

21           ways in which dual representation, or you might say

22           triple representation here, might work to a Defendant's

23           disadvantage.

24                       Listen carefully to what I'm saying now,

25           gentlemen.
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.155 Page 17 of 38
                                                                                 17



 1                       This may be done by giving the Defendant a form

 2           to read or by advising the Defendant in the following

 3           way, and I'm going to now advise you:               First, dual

 4           representation or triple representation may inhibit or

 5           prevent Counsel from conducting an independent

 6           investigation in support of each Defendant's case.

 7                       For example, the attorney-client privilege may

 8           prevent your lawyer from communicating to you information

 9           gathered from another Defendant.

10                       Do you understand that, each of you?

11                       MR. MUSE MUSE:        Yes.

12                       MR. HAJI:      Yes.

13                       MR. MOHAMUD MUSE:         Yes.

14                       THE COURT:      The Government may offer immunity

15           or offer to recommend a lesser sentence to one Defendant

16           for cooperating with the Government.              Should you receive

17           such an offer, your lawyer ought to advise you whether or

18           not to accept it; but if your lawyer advises you to

19           accept the offer, it may harm the cases of the other

20           Defendants represented by that same lawyer.

21                       Do you understand that, Mr. Muse Muse?

22                       MR. MUSE MUSE:        Yes.

23                       THE COURT:      And, Mr. Haji?

24                       MR. HAJI:      Yes.

25                       THE COURT:      And Mr. Mohamud Muse?
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.156 Page 18 of 38
                                                                                     18



 1                       MR. MOHAMUD MUSE:         Yes.

 2                       THE COURT:      In addition, the Government may let

 3           a Defendant who is not as involved as other Defendants

 4           plead guilty to lesser charges that the other Defendants

 5           -- after the guilty plea, the other charges than the

 6           other Defendants.

 7                       After the guilty plea, however, the Government

 8           may require the Defendant to testify.               A lawyer who

 9           represents more than one Defendant might recommend that

10           the first Defendant not plead guilty in order to protect

11           the other Defendants that the lawyer represents.

12                       On the other hand, the lawyer might recommend

13           that the first Defendant plead guilty, which might harm

14           the cases of the other Defendants.

15                       Are you following me, Mr. Muse Muse?               Do you

16           understand that?

17                       MR. MUSE MUSE:        Yes.

18                       THE COURT:      And what about you, Mr. Haji?

19                       MR. HAJI: Yes.

20                       THE COURT:      And, Mr. Mohamud Muse?

21                       MR. MOHAMUD MUSE:         Yes.

22                       THE COURT:      Triple representation or dual

23           representation may affect how your lawyer exercises

24           preemptory challenges or challenges for cause during jury

25           selection.
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.157 Page 19 of 38
                                                                                      19



 1                       Potential jurors who may be perceived as

 2           favorable to you may be perceived as harmful to the other

 3           Defendant or Defendants or jurors who may be perceived as

 4           favorable to other Defendants maybe harmful to you.                 In

 5           other words, another conflict.             They balance off one

 6           Defendant against another.

 7                       Mr. Muse Muse, do you understand that?

 8                       MR. MUSE MUSE:        Yes.

 9                       THE COURT:      Mr. Haji?

10                       MR. HAJI:      Yes.

11                       THE COURT:      And, Mr. Mohamud Muse?

12                       MR. MOHAMUD MUSE:         Yes.

13                       THE COURT:      Don't just say, yes.         I mean, if

14           you don't understand it, listen, this stuff is not easy.

15           Just don't -- you know, think about it.               And I'm going to

16           give you an opportunity, I'm not going to make a decision

17           today, because I'm going to give you an opportunity to

18           think about all these things; but it's very important

19           that you think about them because, you know, this is your

20           future.     It's not mine.        It's your future.       And my job is

21           to make sure not only that you have a fair trial but that

22           you know that you've had a fair trial.               My job is to do

23           that, do the best I can to give you guys a fair trial

24           with all your constitutional rights.

25                       Sometimes one of the Defendants represented by
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.158 Page 20 of 38
                                                                                    20



 1           a lawyer will take the stand to testify in his or her own

 2           behalf.     In order to represent the other Defendants

 3           fairly, the lawyer should question the Defendant on the

 4           stand as completely as possible.

 5                       However, the lawyer may not be able to do that

 6           because he or she cannot ask the Defendant as a witness

 7           about anything that the Defendant has told the lawyer in

 8           confidence.

 9                       In other words, if one of you says something in

10           confidence to Mr. Champion, he can't use that necessarily

11           to either help another client if it hurts his client.

12                       And, Mr. Champion, you're going to have to

13           answer these questions, too.

14                       MR. CHAMPION:         Yes.

15                       THE COURT:      I don't know if you have thought

16           about them.

17                       MR. CHAMPION:         I have.

18                       THE COURT:      Okay.        But do you understand that,

19           Mr. Muse?

20                       MR. MUSE MUSE:         Yes.

21                       THE COURT:      And, Mr. Haji?

22                       MR. HAJI:      Yes.

23                       THE COURT:      And, Mr. Mohamud Muse?

24                       MR. MOHAMUD MUSE:            Yes.

25                       THE COURT:      Each one has answered yes.
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.159 Page 21 of 38
                                                                                    21



 1                       The best defense for a single Defendant often

 2           is the argument that while the other Defendants may be

 3           guilty he or she is not.

 4                       A lawyer representing two or more Defendants

 5           cannot effectively make such an argument because it hurts

 6           one of his clients.         It helps one, hurts the other, so he

 7           can't ask it, so you're all in the same boat.                 One of

 8           you, two of you, or three of you might have been able to

 9           get out.

10                       Do you understand that, Mr. Muse Muse?

11                       MR. MUSE MUSE:        Yes.

12                       THE COURT:      And what about you, Mr. Haji?

13                       MR. HAJI:      Yes.

14                       THE COURT:      And what about you, Mr. Mohamud

15           Muse?

16                       MR. MOHAMUD MUSE:         Yes, sir, I'm listening.

17                       THE COURT:      Thank you.

18                       MR. MOHAMUD MUSE:         I understand.

19                       THE COURT:      Evidence that helps one Defendant

20           might harm another Defendant's case.              When one lawyer

21           represents two or more Defendants, the lawyer might offer

22           or object to evidence that could help one of his clients,

23           one Defendant, but harm another.

24                       In other words, who is there at a particular

25           time, one Defendant might say I was and the other
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.160 Page 22 of 38
                                                                                       22



 1           Defendant might say, well, I was, so it's a conflict and

 2           how is the lawyer going to handle that?               It's not easy.

 3                       Do you understand that, Mr. Muse Muse?

 4                       MR. MUSE MUSE:        Yes.

 5                       THE COURT:      And, Mr. Haji?

 6                       MR. HAJI:      Yes.

 7                       THE COURT:      And, Mr. Mohamud Muse?

 8                       MR. MOHAMUD MUSE:         Yes.

 9                       THE COURT:      Regarding sentencing, dual

10           representation would prohibit the lawyer from engaging in

11           post-trial negotiations with the Government as to full

12           disclosure by one Defendant against the other.                  It would

13           also prohibit the lawyer from arguing a relative

14           culpability of the Defendants to the sentencing Judge.

15                       In many sentencings where we have joint

16           Defendants, particularly in drug cases, a lawyer will

17           argue on behalf of his client, well, my guy just

18           followed, you know, the lead of somebody else.                  He's not

19           the main guy here.         The main guy is Mr. Muse Muse.           I'm

20           just picking names.         I don't mean that.        The main guy is

21           Mr. Muse Muse, not me.          Well, you can't make that

22           argument if he represents Mr. Muse and another Defendant.

23           You can't make that argument.            He's really stuck.

24                       So a minor participant might not be able to

25           make the argument that he is a minor participant, which
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.161 Page 23 of 38
                                                                                  23



 1           would be a lower sentence, as distinguished from the

 2           leader.     The leader would be the person that organized

 3           this, got other people involved in this, thought it was a

 4           good idea and sold it to others.             The argument can't be

 5           made, my guy was sort of tagging along here.

 6                       Do you understand that, Mr. Muse?

 7                       MR. MUSE MUSE:         Yes.

 8                       THE COURT:      And, Mr. Haji?

 9                       MR. HAJI:      Yes.

10                       THE COURT:      And, Mr. Mohamud Muse?

11                       MR. MOHAMUD MUSE:         Yes, sir.

12                       THE COURT:      Now, Mr. Champion, the next thing

13           applies to you.        And then I'm just going to read this to

14           you here.

15                       An attorney proposing to represent

16           Co-Defendants should be required to assure the Court that

17           there will be no conflict that could result in a lack of

18           effective assistance of counsel or other prejudice to any

19           Defendant.

20                       If you're not prepared to answer that question

21           now, I'll give you more time.             But that is an important

22           question.      In other words, I have already heard from the

23           brief filed by the other Counsel that there is a

24           conflict.      And have you perceived a conflict?

25                       MR. CHAMPION:         There is always a potential for
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.162 Page 24 of 38
                                                                                    24



 1           conflict, Your Honor; but I don't believe there is an

 2           actual conflict as evidenced by the fact that the U.S.

 3           Attorney's Office has taken no position in this matter.

 4           If they felt there was an actual conflict, I would expect

 5           that they would object.

 6                       THE COURT:      Well, they are going to say there

 7           is a conflict the first time they talk to somebody with a

 8           lawyer being present.          That's the problem.        They are

 9           going to say, Mr. Muse Muse, you know, we are going to --

10           this is speculation, I know, but it's based on

11           experience, and you are smiling so you know what I'm

12           talking about, Mr. Muse Muse, you know, you're not a real

13           bad guy.     You are, you know, just sort of tagalong here

14           and we can cut a deal with you but the deal requires you

15           to tell us the involvement of Mr. Haji, for example.                  And

16           it requires you to tell us the involvement of Mr. Mohamud

17           Muse.    And you do that and you are looking now at, you

18           know, three counts, we will drop the first two counts and

19           make it the third count, the third count being lying on

20           their passport, maximum of ten years instead of a maximum

21           of 20, the guidelines are a lot lower, what a deal.                  You

22           got to go for it.        And Mr. Champion is going to say?

23                       MR. CHAMPION:       Your Honor, in 2003 I had

24           multiple co-defendants, three of them, in front of Judge

25           Lamb in Circuit Court in Kalamazoo.              The prosecutor
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.163 Page 25 of 38
                                                                                   25



 1           objected, saying Mr. Champion can't effectively sell my

 2           deal to each one of these co-defendants and Judge Lamb

 3           said Mr. Champion is not your salesman, that would be my

 4           response.

 5                       THE COURT:      Well, I'm not asking you to be a

 6           salesman.      I'm asking you to make -- you would be in

 7           my -- and what Judge was that?

 8                       MR. CHAMPION:       That was Judge Richard Lamb.

 9                       THE COURT:      Where is he a Judge?

10                       MR. CHAMPION:       Kalamazoo.      I believe he is

11           retired now.

12                       THE COURT:      He is not a Federal Judge, but a

13           State Judge.

14                       MR. CHAMPION:       No.

15                       THE COURT:      Well, I'm just reading what I've

16           got here.      And I'm talking about, you know, 25 years as a

17           lawyer, and way much longer than I ever thought I would

18           be here, 20 some or 5, 6, 7 years as a Federal Judge.

19           It's typical in our Federal System that something like

20           this occurs.       And it's not a matter of selling anything.

21           It's not a matter of selling anything.               It's a matter of

22           giving effective representation, effective individualized

23           representation to each one of your clients.                 And I don't

24           know how you can do that if one client is offered a

25           ten-year deal with a guideline range, let's say, of three
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.164 Page 26 of 38
                                                                                       26



 1           years as distinguished from a 20-year charge with a

 2           guideline range that will be substantially higher.

 3                       MR. CHAMPION:       I understand, Your Honor.           The

 4           day before I was -- before I met them in White Cloud, I

 5           was hired by the family.           They expressed to me an

 6           interest in having one attorney represent all of their

 7           boys.    They were concerned that perhaps multiple

 8           attorneys might have an interest in turning them against

 9           one another and they didn't want to see that.

10                       THE COURT:      Yeah.     Now, that comes from one of

11           the families as I understand it.             Am I correct?

12                       MR. CHAMPION:       No.    That's -- these three

13           gentlemen belong to two families.

14                       THE COURT:      Yeah, okay, I'm saying but that

15           comes from one of the families?

16                       MR. CHAMPION:       No, Your Honor.        They are all

17           here, Your Honor.

18                       THE COURT:      I see them.       So --

19                       MR. CHAMPION:       Unless somebody changed their

20           mind.

21                       THE COURT:      Well, that is another point.            I

22           mean, have you talked to each one of them?                Have you

23           talked to them specifically about what I'm talking to you

24           right now?

25                       MR. CHAMPION:       Honestly not in as much depth as
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.165 Page 27 of 38
                                                                                     27



 1           we have already gotten into, but I did express to them

 2           that if at any time there was an actual conflict, as

 3           opposed to a potential one, if one of them started

 4           pointing a finger at the other one or asked for a better

 5           deal than somebody else, then I would have an actual

 6           conflict and I would have to possibly withdraw from one

 7           or more of their representation.

 8                       THE COURT:      They would have to start over

 9           again.

10                       Okay.     Now, in the brief filed by current

11           counsel, and I don't know which lawyer it was,

12           Mr. Zambon, you said that there is already conflicts.

13           Let's hear about that.

14                       MR. ZAMBON:       Thank you, Your Honor.         Counsel --

15           appointed counsel had the benefit of the almost six-hour

16           detention hearing as well as --

17                       THE COURT:      Can you bring that closer to you,

18           Mr. Zambon?      Just move your paper there and you can move

19           the mic forward.

20                       MR. ZAMBON:       Thank you, Your Honor.         The

21           detention hearing took place over two days.                 The first

22           day we went from 2:00-5:00 on January 25.                It was three

23           hours of testimony by Agent Dunham and introduction of

24           numerous exhibits.

25                       We followed that up the following Thursday, the
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.166 Page 28 of 38
                                                                                 28



 1           31st of January.        Defense originally came in on a

 2           complaint in between the two detention hearings, the

 3           Grand Jury indicted.         So we continued the detention

 4           hearing after the arraignment on the indictment, the

 5           initial pretrial conference, and we have had the benefit

 6           of the Government's case being brought out during the

 7           detention hearing, not only mentioning or reviewing the

 8           12-page complaint but initial pretrial conference, and

 9           since then we have had some initial discovery.

10                       Some of the things that we have found either

11           through the detention hearing and initial pretrial

12           conference is that one of the Defendants consented to a

13           four-hour post-Miranda interview.             Now, that is being

14           transcribed.       There are some transcription problems, but

15           we have some concerns about that because during the

16           four-hour interview on a conspiracy case my guess would

17           be that there were some statements made which could lead

18           to Brutten problems, which could implicate the other

19           Defendants.

20                       I don't have that information, but I bet that

21           would be my guess based on my experience.

22                       We also know that one of the Defendants

23           endorsed a statement that was written by Agent Dunham,

24           and the statement was inculpatory, and the Defendant

25           signed it that this is an accurate -- what you wrote,
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.167 Page 29 of 38
                                                                                          29



 1           Mr. Dunham, is what I told you, so we have a problem

 2           there.

 3                       We also know that this conspiracy took place

 4           over a number of years and that there is pre-conspiracy

 5           transcripts, texts, What's App, Facebook, that there's

 6           thousands and thousands of pages of documents which need

 7           to be reviewed, which are between the Defendants.                     And,

 8           again, with this being a conspiracy case, we think that

 9           there is a conflict there.           And that's what we wrote to

10           Mr. Champion and said we think there is a conflict and

11           the ball is in your Court, and that's my quote.                     You take

12           action out and then file something, which I would think

13           would be the normal course of procedure, that he should

14           have filed something.

15                       And also there was no waiver of any conflict

16           that accompanied the proposed consent order.                 I think we

17           would all have felt better if we had seen something like

18           that, but there has been no communication from

19           Mr. Champion.       And that's why we felt compelled we had to

20           bring this before the Court.

21                       Also, we felt as there is two things here, one

22           is as Officers of the Court and we have to let the Court

23           know of these potential issues so that the Court can

24           anticipate the problems and deal with them.                 We can't

25           anticipate a problem unless you know about it, so we
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.168 Page 30 of 38
                                                                                 30



 1           brought that issue to the Court.

 2                       THE COURT:      Well, what is -- I forget the name

 3           of the case, but the case talks about exactly that, we

 4           can't anticipate everything.

 5                       MR. ZAMBON:       Right.

 6                       THE COURT:      Wee against the United States.

 7                       MR. ZAMBON:       The Wee Case or the United States

 8           versus William, which adopted the language from the Wee

 9           Case.

10                       And also the Court cited Federal Rule Criminal

11           Procedure 44C, which is basically an adoption of the

12           Michigan Rules of Professional Conduct, which we are all

13           obliged to stand by.         And that rule deals with conflicts

14           of interest, and it does not prohibit conflicts of

15           interest, but requires counsel to first state that he

16           reasonably believes representation will not be adversely

17           affected and after client consultation explaining all of

18           the potential conflicts as the Court went through with

19           our clients.       And the commentary to that rule --

20                       THE COURT:      The Michigan rule you're talking

21           about?

22                       MR. ZAMBON:       Criminal Act, yes, Your Honor.

23           1.7 Commissary says that the potential for conflict of

24           interest in representing multiple Defendants in a

25           criminal case is so grave that ordinarily a lawyer should
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.169 Page 31 of 38
                                                                                       31



 1           decline to represent more than one co-defendant.                    On the

 2           other hand, common representation of persons having

 3           similar interests is proper if the risk of adverse

 4           effects is minimal and requirements of Paragraph B, the

 5           disclosure paragraph, are met, end quote.

 6                       We know it's not our job to determine if there

 7           is a conflict, that is up to the Court.               We also know

 8           that we had to bring it before the Court at this point,

 9           early on, rather than at some point down the road.

10                       THE COURT:      Well, I'm required to do it as soon

11           as possible.       I mean, the Rule 44 talks about that and it

12           specifically says it, that's why we are here.

13                       MR. ZAMBON:       That is correct, Your Honor; and

14           why we brought this before the Court.               We did not want

15           this happening six months or a year down the road, or

16           whenever.      So, again, and we all know that the clients

17           have a right to representation of counsel.                And usually

18           it's with their counsel of their choice, but it's not an

19           unfettered right.        And I think we have all explained that

20           to our clients and we are leaving it up to the Court to

21           make its decision.

22                       THE COURT:      All right, Ms. Chartier-Mittendorf,

23           anything?

24                       MS. CHARTIER-MITTENDORF:           Thank you.      I concur

25           with Mr. Zambon.        The reason the motion was brought was
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.170 Page 32 of 38
                                                                                    32



 1           no motion was brought by Mr. Champion to represent the

 2           clients, yet we continued to hear that Mr. Champion was

 3           representing them.         And so, in consultation, Mr. Fisher,

 4           Ms. Turek, Mr. Zambon, and I wanted to get the issue in

 5           front of the Court.

 6                       As long as I represent Mr. Haji, I need to make

 7           sure that his rights are protected and that I do

 8           everything that is in his best interest.                I have very

 9           serious concerns about actual conflicts.                That doesn't

10           mean that these three young men will split apart from

11           each other and that the lawyers would not work together.

12           But based on what we have seen so far, as well as the

13           302s, in my opinion this is not a potential conflict,

14           it's an actual conflict.

15                       If the Court determines otherwise, of course,

16           we would transfer any file over to Mr. Champion if that

17           is Mr. Haji's wish.

18                       THE COURT:      Well, I haven't seen the documents

19           you are talking about, and I don't know if Mr. Champion

20           has.

21                       MS. CHARTIER-MITTENDORF:           That is our concern.

22           We have the benefit of having worked on the case for

23           roughly a month where Mr. Champion does not.                 And so the

24           concern is to articulate that there is a waivable

25           conflict, or there is a potential conflict, I don't think
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.171 Page 33 of 38
                                                                                 33



 1           reflects what we have seen so far.

 2                       THE COURT:      Mr. Fisher, anything?

 3                       MR. FISHER:       Yeah.    I suggest you ask

 4           Ms. Turek.      She is the prime attorney on this.

 5                       THE COURT:      Ms. Turek?

 6                       MS. TUREK:      Your Honor, I would agree with what

 7           Mr. Zambon and Ms. Chartier-Mittendorf has just stated.

 8           We are just beginning to receive the discovery and

 9           already I'm seeing a lot of red flags.               And actually, you

10           know, when each of us received an e-mail from

11           Mr. Champion indicating that he wanted us to sign up or

12           consent to substitute of counsel, that in and of itself,

13           I mean, occasionally a client does want to retain an

14           attorney and there's no issue.

15                       The issue came when we e-mailed one another and

16           learned that Mr. Champion was trying to represent all

17           three.     And, clearly, based on just a preliminary review

18           of, you know, just one tenth of what we expect the

19           discovery will be, I think that the potential for

20           actual -- and actually there are some actual conflicts I

21           believe at this point given some statements that have

22           been made.      So I want to make sure that Mr. Muse Muse's

23           rights are protected and that he receives a fair trial,

24           and I just don't think one attorney is going to be able

25           to look after all three Defendants.
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.172 Page 34 of 38
                                                                                     34



 1                       And I think the real harm here, too, is if we

 2           proceed four, five, six, months down the road and then

 3           Mr. Champion were to want to withdraw from one or more of

 4           the cases, we would all be starting over and I think that

 5           would be harmful to some of the Defendants.

 6                       THE COURT:      All right.      I'll skip you,

 7           Mr. Champion, because I've come up to a conclusion, I

 8           think.

 9                       Mr. West, anything?

10                       MR. WEST:      Thank you, Your Honor.          Just a few

11           quick points if I may.

12                       First off, the Government took no position on

13           the defense's motion simply because it had enough

14           insufficient information on how the joint representation

15           came about, who the Defendants wanted or the arrangements

16           with the family, et cetera.            So I just want to clarify

17           the origin of our no position on that.

18                       Certainly, at the time the motion was filed, I

19           had not been in contact or had no contact with

20           Mr. Champion and simply I did not have the information to

21           take a position on this issue.

22                       And the Court has certainly raised in its dual

23           representation inquiries of potential conflict issues.

24           And I do agree with the Court that potential conflict

25           issues as noted do exist, but I'll stop there as to
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.173 Page 35 of 38
                                                                                  35



 1           whether those may develop down the road, in different

 2           directions.

 3                       THE COURT:      What I'm going to do is not make a

 4           decision today primarily because Mr. Champion hasn't had

 5           an opportunity to speak with these other lawyers and see

 6           where the -- you know, the possible conflicts arise.

 7                       And, you know, Mr. Champion as far as I know

 8           is, you know, an upstanding lawyer, you know, follows the

 9           Rules of Conduct for Michigan and the Federal Court,

10           which basically adopts those rules.              But he might not be

11           up to date on what's going on and what, you know, the

12           future holds; and, therefore, I'm just going to postpone

13           it for seven days and ask the parties to file a written

14           response and ask the parties -- I mean, I'll have an

15           order on this, so you will all have it, to give me what

16           your positions are regarding representation after a

17           conference.      And then I'm asking the lawyers here, to the

18           extent that it doesn't violate any conflict that you

19           might have, to share with Mr. Champion the possible

20           conflicts here.

21                       For example, he might end up representing one

22           of the Defendants.         I don't know.      Or all three or none

23           at all.     And so the extent that you can do this without

24           violating the relationship that you have with your

25           particular lawyers now and to point out to Mr. Champion
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.174 Page 36 of 38
                                                                                      36



 1           possible problems.

 2                       Now, Mr. Champion is frowning for the first

 3           time here today.        How does that hit you, sir?

 4                       MR. CHAMPION:       That seems fair to me.          I was

 5           just wondering if the Court anticipated next Thursday,

 6           the same time?

 7                       THE COURT:      I don't think I have to have

 8           another hearing unless one of the parties wants it.                 In

 9           other words, tell me there is a conflict or, you know,

10           irreconcilable conflict or there isn't by next Thursday.

11           If there is, if you all agree, then that makes it easier

12           for me, then you might represent one or none; or if you

13           don't agree then I will make a ruling, okay?

14                       MR. CHAMPION:       Okay.

15                       THE COURT:      Okay, next Thursday then in

16           writing, all right.

17                       Anything further from the Government?

18                       MR. WEST:      No, Your Honor.       Thank you.

19                       THE COURT:      Anything from any Defendant or any

20           Counsel?

21                       MR. FISHER:       No, Your Honor.

22                       MS. CHARTIER-MITTENDORF:           No, Your Honor.

23                       MR. ZAMBON:       No, Your Honor.       Thank you.

24                       THE COURT:      All right.      We are adjourned then.

25           Thank you.
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.175 Page 37 of 38
                                                                                      37



 1                       MR. CHAMPION:       Would the Court prefer that I

 2           file an appearance now or wait?

 3                       THE COURT:      Yeah, file it now so we know we are

 4           talking to a real lawyer in this case.

 5                       Thank you, Mr. Champion.

 6                       Okay.     You are free to go.

 7                       MS. TUREK:      Thank you, Your Honor.

 8                       THE COURT:      And let me just say one thing to

 9           the Defendants.        Mr. Zambon, Ms. Chartier-Mittendorf, let

10           me say one thing to the Defendants.

11                       MS. CHARTIER-MITTENDORF:           Yes, Your Honor.

12                       THE COURT:      Gentlemen, you are all high school

13           grads, you all went to college, think about what I told

14           you.     Think seriously about what I told you.              My job is

15           to give you a fair trial under the rules and the

16           Constitution of the United States of America.                 And I'm

17           going to do that to the best of my ability.

18                       You guys talk about it.           Okay.    Thank you.

19                       MS. CHARTIER-MITTENDORF:           Thank you, Your

20           Honor.

21                       MR. ZAMBON:       Thank you.

22                       MS. TUREK:      Thank you, Your Honor.

23                       (Proceedings conclude at 10:49 a.m.)

24

25
     Case 1:19-cr-00025-GJQ ECF No. 52 filed 03/13/19 PageID.176 Page 38 of 38
                                                                                 38



 1           STATE OF MICHIGAN)

 2                                  ) ss

 3           COUNTY OF KENT         )

 4                          I, Annette R. Blough, CRC/CRR/RPR/CSR-5191,

 5           do hereby certify that I reported the foregoing

 6           proceedings before the HONORABLE GORDON J. QUIST, Judge

 7           of the United States District Court, Western District of

 8           Michigan, Grand Rapids, Michigan; that the same was

 9           reduced to typewritten form, and that the attached 38

10           pages constitute a full, true and accurate transcript.

11                          IN WITNESS WHEREOF, I have hereunto set my

12           hand this 13th day of March, 2019.

13

14
             _________________________________________
15           Annette R. Blough, CRC/CRR/RPR/CSR-5191 and Notary
             Public acting in Kent County, Michigan.
16           My Commission expires 1-17-2020

17

18

19

20

21

22

23

24

25
